Citation Nr: 0801407	
Decision Date: 01/14/08    Archive Date: 01/29/08	

DOCKET NO.  05-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1952 to 
November 1954.  For combat service during the Korean 
Conflict, he was awarded the Combat Infantryman Badge, among 
others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Bilateral hearing loss for VA purposes and tinnitus were 
not objectively demonstrated by any objective medical or 
other evidence at any time during or for over 25 years after 
the veteran was separated from active military duty, and the 
only competent clinical opinion on file is against the 
veteran's claim that current findings of tinnitus and 
bilateral hearing loss are attributable to incidents and 
acoustic trauma of active military service.



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from November 2004.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  

Unfortunately, no service medical records are available for 
review.  In January 2004, the RO created a memorandum formal 
finding of service record unavailability, indicating that no 
records were obtained despite multiple attempts, including 
the National Personnel Records Center (NPRC), and requests 
for Surgeon General records.  It was determined that in all 
likelihood, any records which had been maintained by NPRC 
were destroyed in the 1973 fire.  

The veteran himself did obtain private medical records 
commencing soon after service in 1955, and intermittently 
thereafter.  He also submitted records indicating that he had 
been provided annual audiometric evaluations in conjunction 
with his post-service civilian employment, which commenced in 
1980.  The veteran was provided a VA examination which is 
adequate for rating purposes.  All-known available evidence 
has been collected for review, and VCAA is satisfied to the 
extent possible.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For any veteran who engaged in combat with the enemy in 
active military service, VA shall accept as sufficient proof 
of service-connection satisfactory lay or other evidence of 
service incurrence, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
such service.  38 U.S.C.A. § 1154(b)  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds and the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the US Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that thresholds 
above 20 decibels indicate at least some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in July 2004, at 
age 71, and some 50 years after he was separated from active 
military service.  Although the service medical records are 
unavailable, there is sufficient evidence on file to indicate 
that the veteran served in combat with the enemy during the 
Korean Conflict.  He has consistently and credibly reported 
during the pendency of the appeal that he did serve in 
combat, and that he was exposed to the acoustic trauma of a 
combat environment, including light and heavy weapons, 
artillery, and tank fire.  Exposure to the acoustic trauma of 
combat is acknowledged and conceded by VA.  

The veteran submitted the report of a private medical 
examination which was conducted in January 1955, only some 
two months after he was separated from service.  This report 
noted that the veteran's ears were normal and hearing was 
noted to be normal by whispered and spoken voice bilaterally.  
This report includes no complaints or findings with respect 
to hearing loss or tinnitus.  These early treatment records 
also indicate that the veteran was seen in 1952 and 1962, but 
there were no complaints or findings with respect to hearing 
loss or tinnitus.  

The next objective evidence on file consists of a series of 
annual audiometric examinations, commencing in November 1980, 
conducted in conjunction with the veteran's apparent 
employment with the Continental Can Company in Milwaukee, 
Wisconsin.  The November 1980 audiometric examination 
reveals, for the first time, that the veteran met the 
criteria for recognition of hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The veteran did not 
endorse ringing of the ears in the initial 1980 examination, 
but did positively endorse this symptom in 1981, and in 
subsequent examinations.  All subsequent examinations do show 
that the veteran then met the criteria for recognition of 
hearing loss disability in accordance with the governing VA 
regulation.  

In September 2004, the veteran was provided a VA audiometric 
examination.  He provided his history of loud noise 
environment during service and reported that he had no past 
history of ear infection, drainage, surgery, otalgia or 
familial hearing loss.  It was specifically noted that the 
veteran did have a post-service occupational noise exposure, 
with a 30-year history with an industrial press.  The veteran 
reported wearing ear protection and having no recreational 
noise exposure.  He again met the criteria for hearing loss 
disability under the governing VA regulation.  Upon review of 
the evidence on file, the VA audiologist concluded that it 
was not likely that the veteran's current hearing loss and 
tinnitus was related to military noise exposure.  There was 
simply no objective evidence revealing hearing loss or 
tinnitus any time during or for years after service.  

In April 2005, the veteran's spouse submitted a statement 
indicating that she met the veteran in 1955, and that over 
time she observed that he had a loss of hearing, which he 
always attributed to his service in Korea.  She reported 
marrying the veteran in 1957 and that his hearing loss "has 
become progressively worse."  

A private June 2005 counseling record includes the veteran's 
report of having been "a journeyman, press person" following 
service separation until 1986 when he officially retired.  

In April 2006, a private ear, nose and throat doctor wrote 
that he treated the veteran and that he believed some of the 
veteran's hearing loss was related to noise exposure during 
military service.  He based this opinion on the fact that the 
veteran told him that his hearing loss began in service, and 
that he had a hearing test which was provided at or near 
military separation which revealed a significant hearing loss 
at a youthful age.  This statement did not indicate that the 
private doctor had access to or review of the objective 
evidence in the veteran's claims folder.  

The Board finds that a preponderance of the evidence on file 
is against the veteran's claims for service connection for 
hearing loss and tinnitus.  Both the RO and the Board concede 
that the veteran was likely exposed to acoustic trauma during 
combat service in Korea between 1952 and 1954.  Exposure to 
acoustic trauma from a combat environment is certainly 
consistent with the "circumstances, conditions, or hardships" 
of such combat service.  38 U.S.C.A. § 1154(b).  However, the 
Board finds that the remainder of the objective evidence on 
file clearly and convincingly reveals that the veteran's 
current hearing loss and tinnitus is not causally 
attributable to this exposure.  

It is unfortunate that no service medical records are 
available for review, although it is clear that any hearing 
testing conducted during the time of the veteran's service 
would have almost certainly been only by whispered and spoken 
voice.  In January 1955, only some two months after the 
veteran was separated from service, an objective private 
physical examination report clearly indicates that his ears 
and hearing were normal.  Again, no audiometric examination 
was performed at this time, but the veteran's hearing was 
tested in accordance with procedures in use at the time of 
whispered and spoken voice, and 15/15 was considered normal 
for each ear.  Moreover, this record does not include any 
complaints or findings of hearing loss and tinnitus, nor do 
records created by the same health care provider include any 
such complaints or findings in 1952 or 1962.

The first objective evidence revealing that the veteran met 
the criteria for recognition of hearing loss disability was 
in November 1980, 26 years after he was separated from 
service.  The evidence on file clearly indicates that, 
following service separation, the veteran served as some form 
of industrial press operator from the time of service 
separation forward, and it is certainly noteworthy that in 
1980, he began to be provided annual audiometric examinations 
in conjunction with his employment with the Continental Can 
Company.  Employers who provide their employees with annual 
audiometric examinations generally do so because their 
employees are perceived as being exposed to a loud noise 
environment in their employment.  Although the pure tone 
decibel thresholds for speech in 1980 clearly revealed 
significant hearing loss which likely preceded the thresholds 
first shown in 1980, it is certainly noteworthy that by this 
time, the veteran had been employed as a press operator 
following service separation for over 25 years.  Indeed, it 
is elsewhere reported that the veteran retired from 
employment with this company in 1986.  

The Board also notes that the veteran specifically did not 
endorse having ringing ears in his initial employment-related 
audiometric examination in 1980.  He first reported ringing 
in the ears the following year in 1981, and all subsequent 
testing completed through 1985.  Additionally, the private 
audiometric test report from 1984 included a notation by the 
veteran that he had been wearing ear protection for 22 years, 
but also endorsed that within the last 24 hours he had been 
exposed to loud noise.  This test report also noted that the 
veteran endorsed having high blood pressure.  

Although the veteran reports having symptoms of current 
disability commencing during service, and his wife wrote that 
she felt the veteran had a hearing loss related to service, 
neither the veteran or his spouse are shown to have the 
requisite medical expertise to provide an competent clinical 
opinion that hearing loss for VA purposes and tinnitus first 
objectively demonstrated in the early 1980's, over 25 years 
after service separation, is attributable to acoustic trauma 
exposure during military service in the 1950's.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Although the veteran has reported that he wore hearing 
protection in his post-service employment, and this is 
objectively corroborated in a private employment-related 
audiometric examination report of 1984, the fact remains that 
the veteran is shown to have been exposed to acoustic trauma 
during combat service, followed by findings of normal ears 
and hearing two months after service, followed by some 
30 years of exposure to a loud noise environment in the 
veteran's post-service work environment.  The evidence in 
this case clearly and convincingly demonstrates that current 
hearing loss and tinnitus are not attributable to incidents 
of military service.  

Finally, the Board finds the opinion of the VA audiologist to 
be more probative than the opinion provided by the private 
doctor in 2006, because the latter clearly based his opinion 
on the fact the veteran told him that that his hearing loss 
began in service, and that he had a hearing test which was 
provided at or near military separation which revealed a 
significant hearing loss.  The objective evidence does not 
support these facts because there is no record of any hearing 
test near service separation showing hearing loss.  Quite to 
the contrary, there is on file an objective record from two 
months after service showing no complaints of hearing loss or 
tinnitus, and normal ears and hearing.  Again, there is no 
evidence that the private doctor had any objective evidence 
to review prior to writing his opinion.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


